           Case 1:19-cv-06264-LGS Document 52 Filed 04/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DINO ANTOLINI,                                                                   : Case No.: 1:19-cv-06264 (LGS)
                                                                                 :
                                         Plaintiff,                              :
                                                                                 : DECLARATION OF ZACHARY
          - against -                                                            :    R. LANDAU, ESQ., IN
                                                                                 : SUPPORT OF DEFENDANTS’
KENNETH ROSENBLUM, BERNICE                                                       :   OMNIBUS MOTION TO
ROSENBLUM, VILLAGE REALTY LLC,                                                   :   COMPEL, DISMISS AND
JORGE GUZMAN and LAMANO WEST                                                     :      RELATED RELIEF
VILLAGE LLC,                                                                     :
                                                                                 :
                                         Defendants.                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

       ZACHARY R. LANDAU, pursuant to 28 USC § 1746, hereby declares under penalty of
perjury, as follows:

       1.      I am a duly admitted attorney-at-law of the State of New York, and admitted pro
hac vice to practice before the United States District Court for the Southern District of New York,
and a senior associate of The Landau Group, PC law firm, counsel for Defendants Rosenblums,
Guzzman and Lamano West Village, LLC, and co-counsel for defendant Village Realty LLC, in
the above-captioned action.

         2.     I submit this Declaration in support of defendant’s omnibus motion for various
relief as more fully outlined in the notice of motion and memorandum of law that this Declaration
accompanies.

       3.     The following Exhibits are respectfully annexed hereto and made part of and
incorporated by reference into the Memorandum of Law that also accompanies this motion:

        Exhibit A:       A true and complete copy of a criminal complaint entitled United States of
                         America v. Stuart Finkelstein, 19 MAG 10645 (SDNY, dated 11/12/19).

        Exhibit B:       A true and complete copy of the Appearance Bond issued United States of
                         America v. Stuart Finkelstein, 19 MAG 10645 (U.S.D.C., S.D.N.Y., filed
                         12/3/19).

        Exhibit C:       A true and complete copy of the Appearance Bond issued in United States
                         of America v. Stuart Finkelstein, 19-6549-Hunt (U.S.D.C., S.D.FL., filed
                         11/19/19).

        Exhibit D:       A true and complete copy of Letter of Juan C. Gonzalez, Esq., dated and




                                                                                                              1
        Case 1:19-cv-06264-LGS Document 52 Filed 04/02/20 Page 2 of 2



                   filed 11/27/19, with two exhibits (criminal complaint, and Docket Sheet of
                   Serial ADA filings by Stuart Finkelstein, Esq.).

      Exhibit E:   A true and complete copy of Decision and Order in Matter of Finkelstein,
                   39 A.D.3d 120 (2d Dep’t 2007), disbarring Mr. Finkelstein for 7 years and
                   imposing conditions of disbarment.

      Exhibit F:   Filings in Jose Figueroa v. 153 East 33rd St. Family Limited Partnership, et
                   al., Case No: 1:18-cv-02621 (ER) (KNF), as follows: (i) Order of Judge
                   Edgardo Ramos, filed 2/12/19 (Dkt. 60); (ii) Finkelstein Affirmation
                   Responding to 2/12/19 Order (Dkt. 62); (iii) Order of Judge Edgardo
                   Ramos, dated 2/15/19 and filed 2/19/19 (Dkt. 63); (iv) Finkelstein
                   Affirmation Responding to Order of 2/19/19, filed 3/15/19 (Dkt. 64); and
                   (v) Order of Edgardo Ramos, Referring Finkelstein to Grievance
                   Committee, filed 4/5/19 (Dkt. 65).

Dated: New York, New York
       April 1, 2020

                                         Yours, etc.,
                                         THE LANDAU GROUP, PC

                                         By:_/s/Zachary R. Landau____________
                                                ZACHARY R. LANDAU
                                                Counsel for Defendants Kenneth Rosenblum,
                                         Bernice Rosenblum, Village Realty LLC, Jorge
                                         Guzman And Lamano West Village LLC,




                                                                                             2
